                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JOLA BRONSTEIN,

                         Plaintiff,
                                                               CIVIL ACTION
        v.                                                     NO. 18-4223

 BAYVIEW LOAN SERVICING, LLC, et al.

                         Defendants.




                                          ORDER

       AND NOW, this 10th day of February 2020, upon consideration of Plaintiff’s

Complaint (see Doc. No. 1), Defendant Mattleman, Weinroth & Miller, P.C.’s Motion to

Dismiss (Doc. No. 13), Plaintiff’s Response in Opposition (Doc. No. 14), Defendant

Mattleman, Weinroth & Miller, P.C.’s Reply (Doc No. 18), the arguments made by counsel for

the parties at the hearing held on December 11, 2019, and in accordance with the Opinion of

the Court issued this day, it is ORDERED that:

   1. Defendant Mattleman, Weinroth & Miller, P.C.’s Motion to Dismiss (Doc. No. 13) is

       GRANTED IN PART and DENIED IN PART. Defendant Mattleman, Weinroth &

       Miller, P.C.’s Motion to Dismiss is GRANTED with respect to Plaintiff’s claims against

       it under the Pennsylvania Fair Credit Extension Uniformity Act (Count II) and

       Pennsylvania Unfair Trade Practices and Consumer Protection Law (Count III).

       Defendant Mattleman, Weinroth & Miller, P.C.’s Motion to Dismiss is DENIED with

       respect to Plaintiff’s claims against it under Fair Debt Collection Practices Act (Count

       I).
2. Counts II and III of Plaintiff’s Complaint against Defendant Mattleman, Weinroth &

   Miller, P.C. are DISMISSED WITH PREJUDICE.



                                             BY THE COURT:



                                             / s / J oel H. S l om s ky
                                             JOEL H. SLOMSKY, J.
